DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 have been examined and are pending.

Drawings
3.	The applicant’s submitted drawings are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 5 – 7, 9 – 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2021/0209663 to Kinnunen et al. (hereinafter Kinnunen) and in view of US Patent Application Publication No. 2013/0304631 to Wang et al. (hereinafter Wang).

Regarding Claim 1, Kinnunen discloses (¶7) a method for setting up a connection between a seller device and a buyer device for enabling the buyer device to send and receive data via the seller device, which further includes:
method for hotspot leasing at a network device: Kinnunen discloses (¶50) a potential seller may install an application and configure it to indicate that they would like to sell their surplus data./
acquiring a data request packet transmitted by a requesting user; Kinnunen discloses (¶51) a potential buyer may install an application and configure it to indicate that they would like to purchase 
based on a target data request packet acquired by a supplying user from the data request packet transmitting hotspot information provided by the supplying user to the requesting user corresponding to the target data request packet; Kinnunen discloses (¶7 and ¶8) the server, compiling, from the data pertaining to the at least one offer stored in the memory, the list of nearby seller devices, by identifying one or more seller devices being in proximity of the buyer device using the positions of the seller devices and the buyer device, sending from the server to the buyer device the list of nearby seller devices and sending, from the buyer device, a connection request for connecting the buyer device to the at least one of the seller devices, thereby enabling the buyer device to send and receive data via the seller. 
 Kinnunen does not explicitly discloses establishing a hotspot leasing contract between the requesting user and the supplying user. However, in an analogous art, Wang teaches: 
 and establishing a hotspot leasing contract between the requesting user and the supplying user; Wang teaches (¶23, ¶30) that the terms of establishing hotspot leasing including the cost/amount is according to terms of a leasing agreement contract between first subscriber and the second subscriber.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the method for hotspot leasing at a network device, acquiring a data request packet transmitted by a requesting user, based on a target data request packet acquired by a supplying user from the data request packet transmitting hotspot information provided by the supplying user to the requesting user corresponding to the target data request packet, as disclosed by Kinnunen, and establishing a hotspot leasing contract between the requesting user and the supplying user, as taught by Wang, for the purpose of implementing method and system in which a subscriber's user equipment is used to provide a communication network hotspot to other users (¶1).

Regarding Claim 2, the combination of Kinnunen and Wang discloses all the elements with respect to claim 1. Further, they discloses:
determining whether the requesting user is allowed to transmit the data request packet based on historic rating information of the requesting user or based on historic rating information and historic valid hotspot sharing behavior information of the requesting user or determining whether the supplying user is allowed to acquire the target data request packet from the data request packet based on historic valid hotspot sharing behavior information of the supplying user or based on historic valid hotspot sharing behavior information and historic rating information of the supplying user; Wang discloses (¶32) that the authorizing of the second device to access the first device is based on the stored information received from the server (¶34). The registration of the requesting device and the selection of a device to serve as a hotspot service provider is determined based on device capabilities (¶28) and the amount of resources allocable based on the historic resource usage data (¶29). The amount of resource usage is an amount of data transferred to or from a hotspot service consumer and it is monitored, calculated and reported to the hotspot manager 104 (¶29).

Regarding Claim 5, the combination of Kinnunen and Wang discloses all the elements with respect to claim 4. Further, they discloses:
transmitting acquired data usage information for the hotspot leasing contract to the requesting user or the supplying user based on a query request from the requesting user or the supplying user; Wang discloses (¶29) the resource usage calculator monitors and calculates resource usage of the hotspot service provider by a hotspot service consumer and transmits it to the hotspot service consumer and seller and hotspot manager along with the amount in currency for the resources used.

Regarding Claim 6, the combination of Kinnunen and Wang discloses all the elements with respect to claim 3. Further, they discloses:
converting hotspot data used by the requesting user to a corresponding fee to be charged based on a preset trigger condition and forwarding the fee to be charged to the supplying user, and terminating the hotspot leasing contract; Wang discloses (¶23) the hotspot manager monitor the use of resources of the first device by the second device and charge an account of the owner of the second device based on an amount of used resources. The amount charged may be a flat fee for a given amount of resources, a fee based on an amount of data transferred to the second device via the first device 110a, a fee based on an amount of time of access to the provided service, or other fee arrangement. Wang discloses a triggering condition for charging fee (¶25) i.e. when the second device moves from the first coverage area to the second coverage area, the hotspot manager ceases crediting the account of the first device owner (terminates the contract) and commences crediting the account of the third device owner.

Regarding Claim 7, the combination of Kinnunen and Wang discloses all the elements with respect to claim 6. Further, they discloses:
wherein the preset trigger condition comprises at least one of, the hotspot data used by the requesting user reaches the data limit of the target data request packet, the network link between the requesting user and the supplying user is disconnected when hotpot data used by the requesting user does not reach the data limit of the target data request packet, the network link between the requesting user and the supplying user is disconnected when total data used by the requesting user and the supplying user reaches a data threshold of the supplying user; Kinnunen discloses (¶66) the seller may automatically or manually terminate the connection when the data shared with the buyer has reached or has overcome a predetermined threshold.

Regarding Claim 9, the combination of Kinnunen and Wang discloses all the elements with respect to claim 7. Further, they discloses:
notifying the requesting user to shut down automatic update behavior from occurring when connected to the hotspot; Kinnunen discloses (¶52) if a mutually beneficial economic exchange between buyer and seller is possible, the seller enable its tethering mechanism, and optionally to configure its access restrictions (i.e. notifying the requesting user to shut down certain applications), and to allow the buyer to connect. 

Regarding Claim 10, the combination of Kinnunen and Wang discloses all the elements with respect to claim 9. Further, they discloses:
based on data usage information for the hotspot leasing contract and a preset alerting data amount, transmitting notification information indicating that the total data used has reached the preset alerting data amount to the requesting user and/or the supplying user; Wang discloses (¶31) the processor 114 may further give notice to the second subscriber when an amount of accessible resources of the first subscriber is at or near exhaustion.

Regarding Claim 11, the combination of Kinnunen and Wang discloses all the elements with respect to claim 1. Further, they discloses:
creating an instant communication between the requesting user and the supplying user based on the hotspot leasing contract between the requesting user and the supplying user; Kinnunen discloses (¶74) enabling direct short-range communications between sellers and buyers.
Claim 12, do not teach or further define over the limitations in claim 1. Therefore, claim 12 is rejected for the same rationale of rejection as set forth in claim 1.

Regarding Claim 13, the combination of Kinnunen and Wang discloses all the elements with respect to claim 12. Further, they discloses:
wherein the data request packet comprises a data limit, user information of the requesting user, paid fees, and location information; Kinnunen discloses (¶7, ¶29) displaying the nearby seller and buyer devices and the location, channel quality, pricing and proximity data (¶23-¶24) and predetermined amount of data sent and received by the buyer device (¶17, ¶20). Kinnunen discloses (¶52-¶54) the offer may include price, position of the seller, amount of data for sale, SSID, password, wide area network connection metadata such as network type, and signal strength with respect to base station(s), access point(s), amount of advertisements, etc.

Claim 16, do not teach or further define over the limitations in claim 1. Therefore, claim 16 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 17, do not teach or further define over the limitations in claim 6. Therefore, claim 17 is rejected for the same rationale of rejection as set forth in claim 6.

Claims 3, 8, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2021/0209663 to Kinnunen in view of US Patent Application Publication No. 2013/0304631 to Wang and in view of US Patent Application Publication No. 2013/0184009 to Attar et al. (hereinafter Attar).

Regarding Claim 3, the combination of Kinnunen and Wang discloses all the elements with respect to claim 1. Further, they discloses:
data request packets based on location information of the requesting user, wherein the data request packet comprises a data limit, user information of the requesting user, paid fees, and location information; Kinnunen discloses (¶7, ¶29) displaying the nearby seller and buyer devices and the location, channel quality, pricing and proximity data (¶24, ¶52) and predetermined amount of data sent and received by the buyer device (¶17, ¶20). Kinnunen discloses (¶54) the offer may include price, position of the seller, amount of data for sale, SSID, password, wide area network connection metadata such as network type, and signal strength with respect to base station(s), access point(s), amount of advertisements (¶23), etc.
Kinnunen in view of Wang does not explicitly discloses displaying the acquired data request packet on a map. However, in an analogous art, Attar teaches: 
displaying the acquired data request packet on a map; Attar teaches (¶18) that after receiving the hotspot and zone information, the HAA may display the information on a map or other grid via the user interface of the HAA..
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the data request packets based on location information of the requesting user, wherein the data request packet comprises a data limit, user information of the requesting user, paid fees, and location information, as disclosed by Kinnunen in view of Wang, and displaying the acquired data request packet on a map, as taught by Attar, for the purpose of implementing method and system in which a subscriber's user equipment is used to provide a computer-implemented method for mobile hotspot tracking (¶2).

Regarding Claim 8, the combination of Kinnunen and Wang discloses all the elements with respect to claim 7. Further, Attar discloses:
wherein after terminating the hotspot leasing contract, the method further comprising: determining whether the requesting user is allowed to rate the supplying user in terms of satisfaction based on historic rating information and/or historic valid hotspot sharing behavior information of the requesting user, and/or determining whether the supplying user is allowed to rate the requesting user in terms of satisfaction based on historic valid hotspot sharing behavior information and/or historic rating information of the supplying user; Attar discloses (¶66) that the user submits preference and ranking to the hotspot provider and based on the input of the user, and analysis of the historical data, the HTS may additionally prioritize the hotspot data and provide a ranked list of th hotspots.

Claim 15, do not teach or further define over the limitations in claim 8. Therefore, claim 15 is rejected for the same rationale of rejection as set forth in claim 8.

Claim 18, do not teach or further define over the limitations in claim 3. Therefore, claim 18 is rejected for the same rationale of rejection as set forth in claim 3.

Claim 20, do not teach or further define over the limitations in claim 8. Therefore, claim 20 is rejected for the same rationale of rejection as set forth in claim 8.

Allowable Subject Matter
Claims 4, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-
/HASSAN A KHAN/
Examiner, Art Unit 2456	
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456